Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/796,128 filed on 2/20/20. Claims 13-23 are pending. Claims 1-12 have been cancelled due to a preliminary amendment.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 16, 19, 20 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,160,305 to Kasuya et al (applicant cited reference).
Claim 13
Kasuya discloses in Fig 5,
A shaft (e.g. 15) for a motor vehicle transmission (e.g. 7), comprising: a plurality of axial bore holes (e.g. a21, a31, 15a & 15b [annotated figure below]) positioned within the shaft and configured to guide fluid within the shaft; and a first axial section, a second axial section, and a third axial section (e.g. s1, s2, s3 respectively [annotated figure below]), the second axial section being axially between the first axial section and the third axial section, wherein fluid is supplied to the plurality of axial bore holes (e.g. IN [annotated figure below]) in the second axial section, wherein the fluid exits from the plurality of axial bore holes (e.g. via 15a, 15b, a21 & a31) at the first axial section and at the third axial section, wherein one of the plurality of axial bore holes (e.g. 15a) is arranged, at least partially, in the first axial section and is radially spaced from an axis of rotation of the shaft, wherein another of the plurality of axial bore holes (e.g. a21) is arranged, at least partially, in the third axial section, and wherein the one of the plurality of axial bore holes (e.g. 15a) is coaxial with the other of the plurality of axial bore holes (e.g. a21).

    PNG
    media_image1.png
    935
    632
    media_image1.png
    Greyscale

Claim 14
	The shaft of claim 13, wherein a number of bore holes (e.g. 2) of the plurality of axial bore holes arranged in the first axial section differs from a number of bore holes (e.g. 3 bore holes, a31, a21 & hole adjacent a21 not labeled) of the plurality of axial bore holes arranged in the third axial section.
Claim 16
The shaft of claim 13, wherein bore holes of the plurality of axial bore holes positioned within the first axial section are uniformly distributed in a cross-section of the first axial section of the shaft (e.g. Fig 5 the 2 bore holes are evenly spaced), and wherein bore holes of the plurality of axial bore holes positioned within the third axial section (W3) are uniformly distributed in a cross-section of the third axial section (e.g. Fig 5, the 3 bore holes are evenly spaced) of the shaft.
Claim 19
A transmission (e.g. 7) for a motor vehicle, comprising the shaft of claim 13.
Claim 20
The transmission of claim 19, wherein an input shaft (e.g. 15, Fig 1) of the transmission comprises the shaft.
Claim 24
A drivetrain (Fig. 1) for a motor vehicle, comprising the transmission of claim 19.
Allowable Subject Matter
Claims 15, 17, 18 & 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659